Order, Supreme Court, New York County, entered on May 30, 1973, unanimously modified, on the law and on the facts, by striking from item 3 of the first ordering paragraph the following words: “which were not open and doing business on April 30, 1973 ” and “ whose employment with plaintiffs terminated after March 31, 1973; ” and by increasing the undertaking to $20,000, and as so modified, the order is otherwise affirmed. Plaintiffs-appellants-respondents shall recover of defendants-respondents-appellants $40 costs and disbursements of these cross appeals. While there are conflicting claims, the record indicates that the actions of the defendant may lead to irreparable damage to the business of Gogo Tours, Inc. These actions include the alleged instigation of mass resignations from said plaintiff and the staffing of defendant almost totally -with former employees of plaintiff. Under these circumstances *554injunctive relief, pending the immediate trial ordered below, is warranted. Concur — Stevens, P. J., Markewich, Steuer and Capozzoli, JJ.